Citation Nr: 1201242	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-48 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right hip disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bladder disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bowel disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right leg disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  

8.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left leg disability secondary to a fracture of the coccyx, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Veteran  represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issue of entitlement to benefits pursuant to 38 U.S.C. § 1151 for dysphagia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for any appropriate action.  

The issues of entitlement to service connection for residuals of a fractured coccyx, low back, bilateral hip, bladder, bowel and bilateral leg disabilities are addressed in the REMAND that follows the ORDER section of this decision. 


FINDINGS OF FACT

1.  Service connection for a broken coccyx and secondary low back, bilateral hip, bladder, bowel, and bilateral leg disabilities, was originally denied in an unappealed April 2007 rating decision.

2.  An unappealed February 2008 rating decision declined to reopen the previously denied claims of entitlement to service connection for broken coccyx, and low back, bladder, and bowel disabilities secondary to a broken coccyx.  

3.  Evidence received since the April 2007 and February 2008 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a broken coccyx and secondary low back, bilateral hip, bladder, bowel, and bilateral leg disabilities; such evidence is not cumulative or redundant of evidence already of record.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a fractured coccyx.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bladder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

6.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bowel disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

7.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

8.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims to reopen the previously denied claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides these matters.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for a broken coccyx and secondary low back, bilateral hip, bladder, bowel, and bilateral leg disabilities in April 2007.  The Veteran was notified of the denial by a letter dated that same month.  Additional evidence was received in January 2008, and the RO confirmed the denial of service connection for a broken coccyx and secondary low back, bladder, and bowel disabilities in a February 2008 rating decision.  He did not appeal the denial or submit any additional pertinent evidence (other than as described above) within the appeal period.

The basis for the denials in April 2007 and February 2008 was that the Veteran was not treated for a broken coccyx in service and there is no clinical nexus linking the Veteran's current residuals of a broken coccyx to his military service.  All secondary disabilities were denied as service-connected was not established for a broken coccyx, and they were otherwise unrelated to the Veteran's service.  

The evidence of record in April 2007 consisted of service treatment records (STRs), and VA outpatient treatment records.  The evidence of record in February 2008 included a statement from the Veteran's treating physician indicating the onset of his coccyx problems were following a fall in service.  

Evidence received since the February 2008 rating decision includes VA outpatient treatment records showing treatment for complaints related to his broken coccyx and secondary disabilities; treatment records from the late-1970s to late-1980s showing treatment for back problems; and a September 2008 statement from the Veteran's treating neurologist stating that it is "conceivable" that the Veteran's fall in service caused his current back problems.  

A medical opinion finding the Veteran's broken coccyx and residuals thereof may be related to a fall incurred during service was an element of entitlement to service connection that the RO found was not met.  The Board finds that the September 2008 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence residuals of a broken coccyx related to the Veteran's service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a broken coccyx and secondary low back, bilateral hip, bladder, bowel, and bilateral leg disabilities.  

							(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for residuals of a fractured coccyx is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right hip disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left hip disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a bladder disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a bowel disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right leg disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left leg disability is granted.


REMAND

In light of the reopening above, the Board finds that additional development is required before the Veteran's claims of entitlement to service connection for residuals of a fractured coccyx and secondary low back, bilateral hip, bladder, bowel, and bilateral leg disabilities are decided. 

STRs show that the Veteran sought treatment after falling on his tail bone, for pilonidal swelling, and for a palpable deformity of the coccyx.  The Veteran underwent an X-ray of the coccyx in August 1967, and there was no significant abnormality noted.  The June 1967 discharge physical examination only showed the Veteran had a pilonidal cyst that was not inflamed and was asymptomatic.  There was no finding of any residual disability related to the coccyx.  

Currently, the Veteran is treated for cauda equine syndrome due to a lumbosacral injury, and for low back pain, bilateral hip pain, bowel and bladder problems, and bilateral leg problems.  There are also statements from the Veteran's treating physicians noting a possible link between the Veteran's current residuals of a fractured coccyx and his fall in service.  These opinions, however, are speculative, and the October 2007 opinion is based solely upon the Veteran's own report of medical history, and not following a review of the claims file.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Veteran has not, however, been afforded a VA examination in conjunction with his claims.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine whether his coccyx disability is related to an event, injury, or disease in service.  

The Board finds that the remaining issues on appeal are inextricably intertwined with the issue of entitlement to service connection for residuals of a fractured coccyx.  In this regard, the Board notes that the Veteran claims that all the disabilities are a result of his fractured coccyx or treatment for such.  The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability, 38 C.F.R. § 3.310(a); and for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a), Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Therefore, these issues cannot be adjudicated at this time. 

In addition, the Veteran's representative indicated that there were outstanding Social Security Administration (SSA) records related to the Veteran that have yet to be obtained.  The Board notes that requests were sent to SSA in September 2009 and November 2009, but there is no response associated with the claims file.  Thus, attempts should be made to secure these records prior to adjudication.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records. 

2.  The RO or the AMC should obtain the Veteran's SSA disability file, to include the medical treatment records on which the SSA decision was based, and incorporate those SSA records into the VA claims files. 

3.  Then, the RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any disability of the coccyx and any residuals present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to any coccyx disorder and its residuals present during the period of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorders are etiologically related to active service. 

The rationale for each opinion expressed must be provided. 

4.  The RO or the AMC should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claims on appeal on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


							(CONTINUED ON NEXT PAGE)





This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


